Citation Nr: 1756881	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  09-32 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent for hypertension.

3.  Entitlement to an initial compensable rating for aldosteronism. 

4.  Entitlement to an initial compensable rating for internal hemorrhoids. 

5.  Entitlement to an initial compensable rating for colon polyps. 

6.  Entitlement to an initial compensable rating for hepatitis C. 

7.  Entitlement to an initial compensable rating for edema, hematoma, scars of the bilateral lower extremities. 

8.  Entitlement to an initial compensable rating for Bell's palsy of the left side of the face.

9.  Entitlement to an initial compensable rating for degenerative joint disease of the left thumb. 

10.  Entitlement to an initial compensable rating for the residuals of dislocation or deviation of the left 5th finger. 

11.  Entitlement to an initial compensable rating for degenerative changes of the right knee. 

12.  Entitlement to an initial compensable rating for degenerative changes of the left knee. 

13.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the right ankle. 

14.  Entitlement to an initial compensable rating prior to February 16, 2011, in excess of 30 percent from that date and prior to April 14, 2014, and in excess of 60 percent from April 14, 2014, forward, for bilateral renal cysts of the kidneys. 

15.  Entitlement to an initial compensable rating for dyshidrosis of both feet and onychomycosis of the left great toe. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active service from June 1970 to December 1971, and from August 1985 to February 2008. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

The Veteran previously requested a formal DRO hearing on two occasions; however, he withdrew those requests (through his representative) in December 2010 and January 2011 and was provided new VA examinations in lieu of the hearing.

In January 2014, the Board remanded this matter for additional development. 

In November 2014, the agency of original jurisdiction (AOJ) granted a 10 percent rating for the Veteran's right ankle disability for the entire appeal period; and granted higher ratings for the kidney disability of 30 and 60 percent for portions of the appeal period, as reflected above.  Regardless of the AOJ's actions, the issues remain before the Board because the increased ratings were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2016, the Board remanded the appeal for additional development.  However, as further discussed below, the Board finds that there has not been substantial compliance with all the remand directives, and as such the matter must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Board remanded this matter in January 2016 for additional development, including obtaining supplemental medical opinions.  In its remand, the Board also observed that the November 2014 supplemental statement of the case (SSOC), issued prior to certification of the appeal to the Board, showed that additional pertinent evidence associated with the claims file, including VA treatment records dated through July 2015, private records from a foot and ankle clinic, and VA examinations conducted in July 2015, were not considered by the AOJ.  

Accordingly, the Board remanded the appeal in order for the AOJ to consider, in the first instance, additional VA examination reports and VA and private treatment records associated with the Veteran's claims file, and issue a SSOC reflecting such consideration.   

On remand, after completing the other directives, the AOJ readjudicated the Veteran's claims in a February 2017 SSOC.  However, the SSOC indicated that the only evidence the AOJ considered was the June 2016 and January 2017 VA medical addendum opinion reports.  Moreover, the Reasons and Bases section of the SSOC shows that the claims were adjudicated with consideration of VA examination findings in March 2006, February 2008 and April 2014, and made no reference to any evidence associated with the claims file after April 2014, including VA examination reports in July 2015, June 2016 and January 2017.  As the AOJ failed to consider the July 2015 VA examination reports in its February 2017 SSOC, it has not substantially complied with the Board's January 2016 remand directive.

Pursuant to 38 C.F.R. § 19.31 (b)(1) (2017), the AOJ is required to furnish a SSOC if the AOJ receives additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified and the appellate record is transferred to the Board.  As the July 2015 VA examination reports are pertinent to the pending claims, the appeal must be remanded for the AOJ to consider the evidence in the first instance, and issue a SSOC reflecting such consideration, as well as consideration of all the evidence associated with the claims file after April 2014.

Concerning the Veteran's claims for higher ratings for the service-connected degenerative joint disease of the left thumb, residuals of dislocation or deviation of the left 5th finger, degenerative changes of the right knee, degenerative changes of the left knee, and degenerative changes of the right ankle, the Board has reviewed the Veteran's most recent VA examination findings from July 2015, and concludes that these findings do not meet the specifications of Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016).  Although range of motion testing was conducted, the examiner did not indicate whether range of motion testing was conducted in active motion, passive motion, weight-bearing and nonweight-bearing.  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 165.  Further, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required.  Given this, further examination is thus necessary under 38 C.F.R. § 3.159 (c) (4).  When adjudicating the claims the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.
      
Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant ongoing VA treatment records dated since May 2016.

2.  After the development requested above has been completed, schedule the Veteran for a VA examination to assess the current severity of his service-connected degenerative joint disease of the left thumb, residuals of dislocation or deviation of the left 5th finger, degenerative changes of the right knee, degenerative changes of the left knee, and degenerative changes of the right ankle, to include any functional effects.  The Veteran's claims file should be made available to and reviewed by the examiner, and he or she must indicate whether such review was accomplished.

a) The examiner should determine the range of motion of the Veteran's degenerative joint disease of the left thumb, residuals of dislocation or deviation of the left 5th finger, degenerative changes of the right knee, degenerative changes of the left knee, and degenerative changes of the right ankle, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions, and the range of the opposite undamaged joint, where applicable.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

If the Veteran endorses flare-ups of symptoms the examiner must comment on the functional limitations of the left thumb, the left 5th finger, right knee, left knee, and right ankle, during flare-ups, and the effect of pain on range of motion.  If there is no flare-up at the time of the examination, the examiner is asked to opine on further functional limitations based on the Veteran's subjective complaints and history.  

b) The examiner should state whether there is right or left knee instability that is best characterized as moderate or severe.

c) The examiner should assess the impact of the Veteran's service connected left thumb, the left 5th finger, right knee, left knee, and right ankle, on his activities of daily living, including his occupational functioning. 

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that she/ he cannot provide and opinion without resort to mere speculation is inadequate unless the examiner provides a rationale for that statement.

3.  Then, adjudicate the claims.  If any benefit is denied, issue an appropriate SSOC, that considers all relevant evidence added to the claims file since the November 2014 SSOC, including VA examination reports in July 2015, June 2016 and January 2017, and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

